MEMORANDUM **
Dora Erika Gutierrez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s decision denying her application for cancellation of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. Reviewing for substantial evidence, see Ramos v. INS, 246 F.3d 1264, 1266 (9th Cir.2001), we deny in part and dismiss in part the petition for review. *557Substantial evidence supports the agency’s finding that Gutierrez provided false testimony with the intent to deceive for the purpose of obtaining an immigration benefit, which barred her from possessing the good moral character required to be eligible for cancellation of removal. See 8 U.S.C. § 1101(f)(6); Kungys v. United States, 485 U.S. 759, 781-82, 108 S.Ct. 1587, 99 L.Ed.2d 839 (1988); Ramos, 246 F.3d at 1266.
We lack jurisdiction to review the agency’s denial of voluntary departure, and therefore dismiss the petition to the extent it challenges that determination. See Gomez-Lopez v. Ashcroft, 393 F.3d 882, 883-84 (9th Cir.2005).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.